IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,809


EX PARTE MICHAEL DEE HOWARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4321 IN THE 216TH DISTRICT COURT

FROM GILLESPIE COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to twenty years' imprisonment.  The Fourth Court of Appeals affirmed his
conviction.  Howard v. State, No. 04-05-00388-CR (Tex. App.-San Antonio 2007, pet. ref'd).
	Applicant contends that trial counsel rendered ineffective assistance.  We order that this
application be filed and set for submission to determine whether there is a reasonable probability that
the result would have been different at guilt but for counsel's deficient performance.  Strickland v.
Washington, 466 U.S. 668, 694 (1984).  The parties shall brief this issue.
	It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 30 days of the date of this order, a
supplemental transcript containing:  a confirmation that Applicant is represented by counsel; the
order appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with
this Court within 60 days of the date of this order.

Filed: May 23, 2012
Do not publish